DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1  and 11 as amended recite determining, by the device, a rate of usage of the error budget based on the portion of the amount of the error budget used during the subset of the time period; and (f) displaying, by the device, an indication of  the rate of usage of the error budget responsive to a comparison of the rate of usage of the error budget with a threshold rate of usage of the error budget. The closest prior art found by the examiner Ambach US 2016/0234297 teaches determining an i/o burn rate with respect to several thresholds. Ambach does not teach display of a burn rate i.e. rate of usage with not does such a burn rate is respect to service uptime.  Thus, it is of the examiner’s opinion that it would not be obvious to one of ordinary skill to combined Ambach or any other prior art references with art cited in the prior office action to teach claims 1 and 11 as a whole. Claims 2-10 and 12-20 are therefore also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Philip Chea , can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2456